Case 8:19-cv-02341-PVC Document 24 Filed 11/25/20 Page 1 of 1 Page ID #:1933



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   JAVIER A. G., 1                               Case No. SACV 19-2341 PVC
12                       Plaintiff,
13          v.                                      JUDGMENT
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                         Defendant.
16
17
18         IT IS ADJUDGED that the decision of the Commissioner is REVERSED and that
19   the above-captioned action is REMANDED to the Commissioner for further action
20   consistent with the Court’s Memorandum Decision and Order.
21
     DATED: November 25, 2020
22
23
                                              PEDRO V. CASTILLO
24                                            UNITED STATES MAGISTRATE JUDGE
25
26
27   1
      The Court partially redacts Plaintiff’s name in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28   Administration and Case Management of the Judicial Conference of the United States.
